Citation Nr: 1027979	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-32 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for a left foot 
disorder.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in June 2010.  A copy of the hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, service treatment records reflect that the Veteran 
underwent an elevational V osteotomy on the 2nd metatarsal of her 
left foot during service in February 1985. 

The Veteran was afforded a VA examination in March 2008 with 
respect to her left foot.  On examination of the left 2nd toe, 
the examiner reported that the 2nd toe had normal sensation and 
no painful motion was found.  After review of the claims file and 
physical examination of the Veteran, the examiner concluded that 
the Veteran did not have any residuals of the 2nd toe related to 
her surgery in service.  He did diagnose a hallux valgus 
deformity of the 1st metatarsal bilaterally, but concluded that 
this was not caused by the surgical correction performed in 
service.  However, the examiner did not provide a rationale for 
this opinion.

The failure of the physician to provide a basis for his/her 
opinion affects the weight or credibility of the evidence.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Further, as noted above, the Veteran provided testimony at a 
personal hearing in June 2010.  Contrary to the reported findings 
of the VA examination, the Veteran reported that she was unable 
to bend her left 2nd toe.  Transcript (T.) at 8.  She also 
reported that the in-service surgery of the 2nd toe caused her 
left 1st toe to bend because the left 2nd toe had been lifted by 
the surgery, and that she never had such problems with her feet 
prior to the surgery.  T. at 9.  She also stated that she had 
pain in the 2nd toe.  Id.   

Therefore, in light of the Veteran's testimony and the VA 
examiner's failure to provide a rationale for his opinion, the 
Board finds that the Veteran should be afforded an additional VA 
examination to determine whether her hallux valgus deformities 
are etiologically related to her osteotomy procedure in service 
and to determine whether the pain and limitation of motion of the 
left 2nd metatarsal are related to her in-service surgery.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine whether it is at 
least as likely as not that her diagnosed 
bilateral hallux valgus deformities of the 
1st metatarsal were incurred in or are 
otherwise related to service, to include 
osteotomy of the 2nd metatarsal of the left 
foot performed in service.  The examiner 
should also be asked to provide an opinion as 
to whether the Veteran's pain and limitation 
of motion of the 2nd metatarsal are residuals 
of the in-service surgery.  All indicated 
tests and studies should be accomplished, and 
the examiner should comply with the 
instructions above, to include an opinion as 
to whether it is at least as likely as not 
that her diagnosed bilateral hallux valgus 
deformities of the 1st metatarsal were 
incurred in or are otherwise related to 
service, to include osteotomy of the 2nd 
metatarsal of the left foot performed in 
service, AND whether it is at least as likely 
as not that the Veteran has pain and 
limitation of motion of the left 2nd 
metatarsal as a residual of the osteotomy of 
the 2nd metatarsal of the left foot.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC should determine whether 
the examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009).

3.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the claims based on all the 
evidence of record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


